DETAILED ACTION
Allowable Subject Matter
Claims 1-13 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding independent claims 1, 10 and 12, there are no prior arts that could be found to teach the combination of the limitations therein.  Most of the prior arts found are by the same assignee, although discussed gaze directed interactions but do not go into extensive detail of the limitations recited in the invention claims.  For example, Lindh (US PGPub. No. 2018/0300943) although discussed tracking a user's gaze when the user is observing a 3D scene, and how to determine if a user's gaze is directed in the direction of a zone of interest in the 3D scene, however, there is no any discussion that the gaze-interactable zones is assigned based on the object aspect ratio calculated from a first measure representing an extension of the object in a smallest dimension and a second measure representing an extension of the object in a largest dimension as seen from a position. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached form PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174